Filed 12/13/11 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2011 ND 222







Cach, LLC, 		Plaintiff and Appellee



v.



Michael Steele, 		Defendant and Appellant







No. 20110182







Appeal from the District Court of Cass County, East Central Judicial District, the Honorable John Charles Irby, Judge.



AFFIRMED.



Per Curiam.



Anita A. Sunde, 118 North Broadway, Suite 807, Fargo, ND 58102, for plaintiff and appellee; submitted on brief.



Michael J. Steele, self-represented, 409 4th Street North, #8, Fargo, ND 58102, defendant and appellant; submitted on brief.

Cach LLC v. Steele

No. 20110182



Per Curiam.

[¶1]	Michael Steele appeals from a default judgment entered in favor of Cach, LLC.  Steele was served with a summons and complaint in a debt-collection action, but he did not file an answer.  Cach, LLC moved for default judgment, serving notice to Steele.  Steele did not respond to the notice, and the district court granted summary judgment against him.  On appeal, Steele argues his due process rights were violated.  Steele also claims Cach, LLC violated the Fair Debt Collection Practices Act and the Consumer Credit Protection Act.

[¶2]	The exclusive means for opening a default judgment is N.D.R.Civ.P. 60(b).  
Shull v. Walcker
, 2009 ND 142, ¶ 12, 770 N.W.2d 274.  Steele did not file a motion for relief from judgment under N.D.R.Civ.P. 60(b).  Rather, he appealed directly to this Court, and we summarily affirm under N.D.R.App.P. 35.1(a)(7).  
See
 
Flemming v. Flemming
, 2010 ND 212, ¶ 3, 790 N.W.2d 762 (citing 
State ex rel. Dep’t of Labor v. Riemers
, 2008 ND 191, ¶ 16, 757 N.W.2d 50); 
Shull
, at ¶ 12.

[¶3]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom